                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

RONALD WAYNE DYE, JR.,                     )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-19-244-G
                                           )
ANDREW M. SAUL,                            )
Commissioner of the Social                 )
Security Administration,                   )
                                           )
      Defendant.                           )

                                      ORDER

      Now before the Court is the Report and Recommendation of United States

Magistrate Judge Gary M. Purcell, entered January 24, 2020. No objection to the Report

and Recommendation has been filed within the time allowed, and no extension of time in

which to object has been sought or granted. Therefore, the Report and Recommendation

of the Magistrate Judge (Doc. No. 22) is ADOPTED in its entirety. The decision of the

Commissioner of Social Security is AFFIRMED.

      IT IS SO ORDERED this 14th day of February, 2020.
